DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	The formal drawings filed on 10/11/2019 are acceptable.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s)  1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”) US PG-Pub 2019/0238134.
Lee discloses in Figs. 6A, 7A, 22A, 34A and 42G a semiconductor package, comprising: a high-power electronic component (element 100, ¶¶[0351 and 0840]) or an inductor or voltage regulator – see listed examples in (¶[0840]) (as required in claim 5) in a package substrate; an embedded heat spreader (EHS) (element 79, Figs. 6A, 22A and ¶¶[0085 and 1116]) in the package substrate (Fig. 42G), wherein the EHS is adjacent to the high-power electronic component; a plurality of thermal interconnects (element 583) below the EHS and the package substrate, wherein the plurality of thermal interconnects are coupled to the EHS (Fig. 42G); and a plurality of dies (element 317) on the package substrate. 
Re claim 2, Lee discloses wherein the EHS is positioned directly below the high-power electronic component, and wherein the EHS is embedded within the package substrate (Fig. 42G). 
Re claim 3, Lee discloses wherein the high-power electronic component has a bottom surface that is substantially proximate to a top surface of the EHS (Fig. 42G). 
Re claim 4, Lee discloses wherein the EHS is a copper heat sink, and wherein the EHS has a width that is substantially equal to or greater than a width of the high-power electronic component (¶[0840]). 
Re claim 6, Lee discloses wherein the plurality of thermal interconnects are comprised of thermal ball grid array (BGA) balls or thermal adhesive materials (Fig. 42G).  
 5.	Claim(s)  10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.
Lee discloses in Figs. 6A, 7A, 22A, 34A and 42G a method to form a semiconductor package, comprising: disposing a high-power electronic component (element 100, ¶¶[0351 and 0840]) or an inductor or voltage regulator – see listed examples in (¶[0840]) (as required in claim 14) in a package substrate; disposing an embedded heat spreader (EHS) (element 79, Figs. 6A, 22A and ¶¶[0085 and 1116]) in the package substrate (Fig. 42G) in the package substrate, wherein the EHS is adjacent to the high-power electronic component; disposing a plurality of thermal interconnects (element 583) below the EHS and the package substrate, wherein the plurality of thermal interconnects are coupled to the EHS; and disposing a plurality of dies (element 317) on the package substrate. 
Re claim 11, Lee discloses wherein the EHS is positioned directly below the high-power electronic component, and wherein the EHS is embedded within the package substrate (Fig. 42G). 
Re claim 12, Lee discloses wherein the high-power electronic component has a bottom surface that is substantially proximate to a top surface of the EHS (Fig. 42G). 
Re claim 13, Lee discloses wherein the EHS is a copper heat sink, and wherein the EHS has a width that is substantially equal to or greater than a width of the high-power electronic component (¶[0840]). 
Re claim 15, Lee discloses wherein the plurality of thermal interconnects are comprised of thermal ball grid array (BGA) balls or thermal adhesive materials (Fig. 42G).  

Allowable Subject Matter
6.	Claims 19-25 are allowed.
7.	Claims 7-9 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
8.	The following is a statement of reasons for the indication of allowable subject matter:  The cited art fails to disclose a TIM on the plurality of dies; disposing an IHS over the TIM, the plurality of dies, and the package substrate, wherein the IHS includes a lid and a plurality of legs, wherein the TIM is directly between the lid of the IHS and the plurality of dies, and wherein a sealant couples the legs of the IHS to a top surface of the package substrate. The above limitations in combination with other claim limitations are not taught or fairly suggested by the prior art nor would it be obvious to modify the references of record so as to yield the device of claims 7, 16 and 19. Furthermore, claims 8-9 and 17-18 are allowable by dependency.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2019/0020343 to Lin discloses a semiconductor package including plurality of high-power electronic components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893